

113 HJ 72 PCS: Veterans Benefits Continuing Appropriations Resolution, 2014
U.S. House of Representatives
2013-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 207113th CONGRESS1st SessionH. J. RES. 72IN THE SENATE OF THE UNITED STATESOctober 4, 2013Received and read the first timeOctober 5, 2013Read the second time and placed on the calendarJOINT RESOLUTIONMaking continuing appropriations for veterans benefits for fiscal year 2014, and for other purposes.That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for veterans benefits for fiscal year 2014, and for other purposes, namely:101.(a)Amounts are provided for entitlements and other mandatory payments whose budget authority was provided in the Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2013 (division E of Public Law 113–6), to continue activities at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2013, to be continued through the date specified in section 103(3).(b)Notwithstanding section 103, obligations for mandatory payments due on or about the first day of any month that begins after October 2013 but not later than 30 days after the date specified in section 103(3) may continue to be made, and funds shall be available for such payments.102.Amounts are provided for Department of Veterans Affairs—Departmental Administration—General Operating Expenses, Veterans Benefits Administration at a rate for operations of $2,455,490,000: Provided, That such amount shall be made available subject to the authority and conditions as provided under the Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2013 (division E of Public Law 113–6) and shall be available to the extent and in the manner that would be provided by such Act.103.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act for fiscal year 2014, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs:(1)the enactment into law of an appropriation for any project or activity provided for in this joint resolution;(2)the enactment into law of the applicable appropriations Act for fiscal year 2014 without any provision for such project or activity; or(3)December 15, 2013.104.It is the sense of Congress that this joint resolution may also be referred to as the Honoring Our Promise to America’s Veterans Act.This joint resolution may be cited as the Veterans Benefits Continuing Appropriations Resolution, 2014.Passed the House of Representatives October 3, 2013.Karen L. Haas,Clerk.October 5, 2013Read the second time and placed on the calendar